DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7, 10, and 11, in the reply filed on 12 March 2021 is acknowledged.  The traversal is on the ground(s) that:
 (A) the Examiner has not provided any indication that the content of the claims has been interpreted in light of the description when determining if there was a lack of unity and therefore has not met the burden necessary to support the conclusion that there is a lack of unity.

(B) citing MPEP § 803 Applicant asserts that a search of all of the claims would not impose a serious search burden and therefore no restriction is required.

(C) that a product and process specially adapted for the manufacture of said product are considered to have unity of invention.

Regarding Applicant’s grounds of traversal (A), the Examiner notes that Applicant has not actually indicated how the special technical feature shared between Groups I and II of invention are not disclosed by Kikuchi et al. which was relied upon to break unity. Applicant has also not indicated in what way the claims has allegedly been interpreted in a way which is inconsistent with the specification. Additionally, it is noted that paragraph 5 of the Requirement for Restriction/Election filed 15 January 2021 details how the special technical feature is disclosed in the prior art. As such, this argument is not found persuasive.  
Applicant’s grounds of traversal (B) is not found persuasive because search burden is not the standard for restriction in applications filed under the provisions of the Patent Cooperation Treaty. It noted that section 803 of the MPEP and is only relevant for national applications filed under 35 U.S.C. 111(a) which the instant application is not.  As such, Applicant’s argument is not found persuasive.
Regarding Applicant’s grounds of traversal (C) which appears to be based on the interpretation that under 37 C.F.R. §1.475 National Stage applications containing claims to different categories of invention are considered to have unity of invention if the claims are drawn to a combination of categories including a product and a process specially adapted for the manufacture of the product. However, 37 C.F.R. §1.475, “unity of invention before the international searching authority, the international preliminary examining authority and during the national stage” states the following:
“PCT Rule 13.2 as it was modified effective July 1, 1992, no longer specifies the combinations of categories of invention which are considered to have unity of invention. The categories of invention in former PCT Rule 13.2 have been replaced with a statement describing the method for determining whether the requirement of unity of invention is satisfied. Unity of invention exists only when there is a technical relationship among the claimed inventions involving one or more special technical features. The term “special technical features” is defined as meaning those technical features that define a contribution which each of the inventions considered as a whole, makes over the prior art.  The determination is made based on the contents of the claims as interpreted in light of the description and drawings. Chapter 10 of the International Search and Preliminary 
As is laid out in the Requirement for Restriction/Election, the polyethylene composition recited in instant claim 1 is disclosed by Kikuchi et al. and therefore the special technical feature that is shared between the groups of inventions does not provide a contribution over the prior art and there is no unity of invention between the groups. For this reason Applicant’s argument is not found persuasive. Therefore, the requirement is still deemed proper and made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7, 10, and 11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites specific features of a TREF elution curve without reciting details about the TREF operating conditions. The Examiner notes that a number of operation condition factors will directly affect the TREF fractionation efficiency and therefore the affect the elution profile. It is noted that as is evidenced by Aust et al., Optimization of run parameters of temperature-rising elution fractionation with the aid of a factorial design experiment, Polymer Testing, 25, 2006, 893-903 (copy provided herewith) at least the crystallization start temperature, elution rate, and heating and cooling rates 
Claim 1 recites a specific fraction of eluates at an elution temperature of 70°C or higher, however it is unclear if the phrase “elution temperature of 70°C of higher” means any eluate fraction as long as it elutes from the TREF column at temperature of 70°C or higher (for instance a fraction captured a 95°C) or if it means all single fraction which starts eluting at 70°C and extends until the end of the run.  For the purpose of examination, the Examiner will interpret the claim term in question to mean any eluate fraction as long as it elutes from the TREF column at temperature of 70°C or higher.  Claims 2-7, 10, and 11 are rejected for depending from indefinite claim 1.  Appropriate action is required.
Claim 6 recites the phrase “on the other side of the substrate” which renders the claim indefinite because it is unclear which side of the substrate constitutes the “other side”.  The Examiner suggests amending the claims so as better define where the claimed other side is relative to the substrate and polyethylene-based resin layer (I). For the purpose of examination the Examiner will interpret a foamable laminate which meets 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al., JP2009197046A (“Kikuchi”)(previously cited).
Regarding claim 1, Kikuchi discloses a foamable polyethylene composition comprising an uncrosslinked polyethylene resin having a density between 0.925 and 0.965 g/cm3 and a melt flow rate (190/2.16) of from 0.1 to 20 g/10mins [0001, 0012, 0017].  The density and melt flow ranges taught by Kikuchi overlap or encompass, and therefore render obvious, the ranges recited in claim 1 (see MPEP 2144.05).  Kikuchi goes on to teach the uncrosslinked polyethylene resin typically has the TREF profile shown below [0024, Fig. 1].

    PNG
    media_image1.png
    308
    473
    media_image1.png
    Greyscale






Adapted Fig. 1 of Kikuchi illustrating the TREF elution 
profile of the uncrosslinked polyethylene resin.

The Examiner reasonably interprets that TREF curve of Kikuchi as comprising a fraction which extends from 70°C to over 100 °C wherein said fraction comprises 47 to 83% of the total area under the curve.  Alternatively, it is clear that there is a fraction in a temperature range which greater than 70°C which comprises 47 to 83% of the total area under the curve. 
Furthermore, even if the area under the curve at temperatures of 70 °C and higher is slightly different than that claimed, the polyethylene of the claimed composition is merely an obvious variant of the polyethylene of Kikuchi because Kikuchi clearly indicates that in situations where the area over 70 °C is higher than 47% have utility in foamable compositions.
Regarding claim 2, the uncrosslinked polyethylene resin may be an ethylene copolymer [0014] as claimed.  Alternatively, given that the claim language “high-pressure radical process low-density polyethylene” recited in the claim refers to how the polyethylene was made and not to any particular structural characteristic or physical property of the polyethylene itself, the claim language in question is reasonably be considered to be product-by-process claim language. Regarding such claim language, it is noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Further, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product (see MPEP 2113).
Therefore, absent objective evidence of a nonobvious difference between the claimed high-pressure radical process low-density polyethylene and the polyethylene of the composition disclosed by Kikuchi and given that the composition of Kikuchi meets 
Regarding claim 4, given that the composition meets the density and TREF requirements of claim 1 it is reasonably interpreted as being adapted for microwave cooking as claimed.

Claims 1-7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto, EP 2,223,802 A1 (“Sakamoto”)(copy provided herewith).
Regarding claim 1, Sakamoto discloses a foamable polyethylene resin composition comprising a high-pressure radical process low-density polyethylene resin (a) [abstract, 0001, 0007, 0009-0016]. Sakamoto teaches an example of high-pressure radical process low-density polyethylene resin (a4) which has a melt flow rate of 9 g/10mins, a density of 0.921, and a melting point of 108 °C [0168]. The melt flow rate and density of this exemplary polyethylene resin meets the melt flow rate and density limitations of claim 1.
Sakamoto teaches that the high-pressure radical process low-density polyethylene resin (a) is formed by adding a radical generator to a high-pressure radical polymerization process low density polyethylene [0011, 0028].  The high-pressure radical polymerization process used to produce polyethylene resin (a) is preferably performed at polymerization temperatures of from 150 to 250 °C and at pressures of 70 to 350 MPa in the presence of a radical initiator [0032, 0033].  The radical initiator is 
Regarding the polyethylene resin of the claimed composition Applicant’s specification discloses that the resin is preferably a high pressure radical polymerization process low density polyethylene which is produced using a radical initiator such an organic peroxide at pressures of 1,000 to 4,000 atm (i.e. from about 101.3 to about 405.3 MPa) [0023, 0025, 0027].  The organic peroxide is preferably a cyclic organic peroxide which is present in amount of at most 0.5 parts by weight per 100 weight parts of resin [0028, 0029]. Applicant’s specification further discloses that the polyethylene resin of the claimed composition has a melting point which is preferably within the range of 90 to 110 °C [0053].
While Sakamoto is silent regarding the TREF profile characteristics of the high-pressure radical process low-density polyethylene resin (a) of the disclosed composition, it is noted that resin (a4) taught by Sakamoto is identical to or substantially identical to the resin claimed and disclosed by Applicant not only in it melt flow rate and density properties but also in its melting point. Additionally, the method of making the high-pressure radical process low-density polyethylene resin (a) taught by Sakamoto is the same as that disclosed by Applicant in terms of reaction temperature, reaction pressure, the amount of radical generator and the species of radical generator.  
It is noted that MPEP 2112(V) establishes that where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his 
As such, given that Sakamoto teaches a polyethylene composition comprising a high-pressure radical process low-density polyethylene resin (a4) having the claimed melt flow rate and density wherein the low-density polyethylene is formed by the same process as disclosed by Applicant, in the absence of objective evidence to the contrary, there is reasonable expectation that the high-pressure radical process low-density exemplary polyethylene resin (a4) of the composition of Sakamoto would intrinsically have a TREF profile which meets the TREF limitation of claim 1.  
Additionally, it is noted that Applicant’s specification does not disclose or suggest that any other specific requirements, either in composition or processing, must be met in order to arrive at a polyethylene resin having the claimed TREF property. As such, if the  high-pressure radical process low-density polyethylene resin (a4) of the composition taught by Sakamoto does not intrinsically have the claimed TREF property, then Applicant’s specification is likely not fully enabling for making and using a polyethylene resin which meets each of limitations recited in claim 1.
Regarding claims 2 and 3,
Regarding claim 4, the composition of Sakamoto is useful for making microwave-safe containers [0158] and therefore interpreted as being adapted for microwave oven cooking as claimed.
Regarding claims 5-7 and 10, Sakamoto teaches a foamable laminate comprising a paper substrate disposed on one side of which is a layer formed from the foamable polyethylene resin composition (a-2) [0141-0145] which meets the limitation of claim 5. The laminate further comprises a thermoplastic resin layer which retains vapors and the like that are released from the substrate (which would include steam) [0146] wherein the melting point of the thermoplastic resin of the thermoplastic resin layer is within the range of 100 to 140 °C [0149] which meets the limitations of claim 6.  The melting point of the thermoplastic resin of the thermoplastic resin layer is 10 °C of higher than that of the polyethylene resin [0147] as recited in claim 7. Sakamoto also teaches a laminate wherein the polyethylene resin is in a foamed state [0145, 0156] as recited in claim 10.
Regarding claim 11, Sakamoto teach forming a heat insulating container from the laminate [0158].
	
Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to Applicant’s claims and/or written description.

· US 2003/0171501 to Kallio et al. – discloses a polyethylene resin composition comprising an ethylene copolymer resin in which at least 10% of the ethylene copolymer resin elutes in TREF at a temperature of less than 50 °C and at least 10% of the ethylene copolymer resin elutes in TREF at a temperature higher than 3 and a melt flow rate of between 0.3 and 4.0 g/10mins [0020, 0062].

· US 2002/0183433 to Dohrer et al. – discloses a polyethylene resin composition comprising a polyethylene resin in which about 25 to 100 wt% elutes from a TREF column at a temperature of 90 °C or higher [abstract, 0001, 0012-0015, 0062].  The polyethylene resin has a density of about 0.93 to about 0.97 g/cm3 and a melt flow rate of from about 1 to about 50 g/10 min [0015]. 

· US 2016/0137804 to Van der Ven et al. – discloses a foamable polyethylene resin having a density between 0.910 and 0.935 g/cm3 and a melt flow rate between 0.10 and 100 g/10 mins [abstract, 0002, 0009, claim 1].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079.  The examiner can normally be reached on M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/LEE E SANDERSON/Primary Examiner, Art Unit 1782